DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
No claims have been amended changing the scope and contents of the claim. 
Applicant’s amendment filed July 13, 2021 overcomes the following objection/rejection(s) from the last Office Action of April 13, 2021:
Objections to the specification paragraphs 0017 and 0043

Response to Arguments
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive and were discussed in an interview on July 29, 2021.
Applicant argues, “the cited references, taken alone or in combination, fail to disclose, suggest, or otherwise render obvious the features recited in the independent claims (remarks, 4).”
Examiner respectfully disagrees for the same reasons which were discussed in the interview, and will be summarized here. The premise of the applicant’s argument is that in Kuramoto, the boundary lines used for processing, are different between the first and second processing (remarks, 4) and therefore, does not read on the independent claims (in that applicant believed the claims represent using one single .
	
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0020, line 1, “As the special image… are included” should be reworded for clarity
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0093067 to Kuramoto et al. (hereinafter Kuramoto), and further in view of U.S. Publication No. 2016/0029925 to Kuramoto et al. (hereinafter Kuramoto 2) for the same reasons as set forth in the last Office Action.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto and further in view of Kuramoto 2, and further in view of U.S. Publication No. 2015/0216460 to Shigeta (hereinafter Shigeta) for the same reasons as set forth in the last Office Action.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto further in view of Kuramoto 2 and further in view of Shigeta as applied to claim 4 above, and further in view of U.S. Publication No. 2015/0193929 to Ikemoto (hereinafter Ikemoto) for the same reasons as set forth in the last Office Action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668